DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                           Cross Reference to Related Applications
2.	The present application is based on PCT filing PCT/EP2018/076264, filed September 27, 2018, which claims priority to EP 17193856.6, filed on 09/28/2017, the entire contents of each are incorporated by reference.

                                                            Priority
3.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 1018851.4, filed on 02/26/2020.

  Claims status
4.	This office action is a response to an application filed on 02/26/2020 in which claims 1-19 and 23 are pending for examination.
Based on the Preliminary Amendment filed on 02/26/2020, this listing of claims replace all prior versions, and listings, of claims in the application.



     Drawings
5.	The Examiner contends that the drawings submitted on 02/26/2020 are acceptable for examination proceedings.

Information Disclosure Statement
6.	The Examiner has considered the reference(s) listed on the Information Disclosure Statement submitted on 02/26/2020.

            Specification (Title Objection)
7.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

        Claim Objection (minor informalities)
8.	Claims 1, 10 and 23 are objected to because of the following informalities:
Claim 1, 10 and 23 recites acronyms such as “LTE”; it is suggested to spell out the specified acronyms in at least the first time it is mentioned in the claim.

Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

s 1 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
MPEP §2143.03 states, in relevant part:
A claim limitation which is considered indefinite cannot be disregarded.  If a claim is subject to more than one interpretation, at least one of which would render the claim unpatentable over the prior art, the examiner should reject the claim as indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph (see MPEP §706.03(d)) and should reject the claim over the prior art based on the interpretation of the claim that renders the prior art applicable.  Ex parte Ionescu, 222 USPQ 537 (Bd. Pat. App. & Inter. 1984) (Claims on appeal were rejected on indefiniteness grounds only; the rejection was reversed and the case remanded to the examiner for consideration of pertinent prior art.).  Compare In re Wilson, 424 F.2d 1382, 165 USPQ 494 (CCPA 1970) (if no reasonably definite meaning can be ascribed to certain claim language, the claim is indefinite, not obvious) and In re Steele, 305 F.2d 859,134 USPQ 292 (CCPA 1962) (it is improper to rely on speculative assumptions regarding the meaning of a claim and then base a rejection under 35 U.S.C. 103 on these assumptions) (emphasis added).  

MPEP §2176.06 states, in relevant part:
All words in a claim must be considered in judging the patentability of a claim against the prior art.  In re Wilson, 424 F.2d 1382, 165 USPQ 494 (CCPA 1970).  The fact that terms may be indefinite does not make the claim obvious over the prior art.  When the terms of a claim are considered to be indefinite, at least two approaches to the examination of an indefinite claim relative to the prior art are possible… where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art.  As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.  

Claim 1 recites “transmit a time division………, based on the received time division duplex configuration……… of the at least one user equipment”. There is not clear as to what “the received time division duplex configuration” refers.

Claims 1 is also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted step is:  before transmitting step of “a time division duplexing configuration…...” .
Claim 1 recites “transmit a time division duplexing configuration of the new radio cell to the LTE base station for identifying, based on the received time division duplexing configuration, a coexistence and intermodulation influence on an LTE receiver of the at least one user equipment”.
According to the claim structure, “transmitting” a time division duplexing configuration is based on “the received time division duplexing configuration”. The body of the claim fails to recite essential steps/actions of “receiving time division duplexing configuration”, which create confusion when directed infringement occurs i.e., essential “receiving” step/action is missing. The transmitting step is based on “received time division duplexing configuration”, however, the claim recites omits a step of receiving time division duplexing configuration. Therefore, the claim is indefinite.

Claim 10 is also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted step is:  transmitting step of “a time division duplexing configuration…...” .
Claim 10 recites “receive a time division duplexing configuration of the new radio cell from the new radio base station”.
Yet, the body of the claim fails to recite essential steps/actions of “how to receive a time division duplexing configuration”, which create confusion when directed infringement occurs i.e., essential steps/actions is missing. Therefore, the claim is indefinite.
[Note: According to the structure of claim 10, it appears that the claim is specifically related with step 22, Fig. 4. 

    PNG
    media_image1.png
    130
    437
    media_image1.png
    Greyscale

Specification(Fig. 4, paragraph [0084]) stated that:
“At 21, the NR eNodeB 5a (or 5b) transmits the TDD subframe configuration pattern, which indicates, for example, a subframe pattern as illustrated in Table 1 above, to the LTE eNode 3a (or 3b), which receives the TDD subframe configuration pattern at 22”. Accordingly, essential step 21 is missing in the claim].






Claim Rejections - 35 USC § 102
11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
(g)(1) during the course of an interference conducted under section 135 or section 291, another inventor involved therein establishes, to the extent permitted in section 104, that before such person’s invention thereof the invention was made by such other inventor and not abandoned, suppressed, or concealed, or (2) before such person’s invention thereof, the invention was made in this country by another inventor who had not abandoned, suppressed, or concealed it. In determining priority of invention under this subsection, there shall be considered not only the respective dates of conception and reduction to practice of the invention, but also the reasonable diligence of one who was first to conceive and last to reduce to practice, from a time prior to conception by the other.

12.	A rejection on this statutory basis (35 U.S.C. 102(g) as in force on March 15, 2013) is appropriate in an application or patent that is examined under the first to file provisions of the AIA  if it also contains or contained at any time (1) a claim to an invention having an effective filing date as defined in 35 U.S.C. 100(i) that is before March 16, 2013 or (2) a specific reference under 35 U.S.C. 120, 121, or 365(c) to any patent or application that contains or contained at any time such a claim.
13.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
14.	Claims 10, 18 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sun et al. (US 2018/0279303 A1; provisional application no. 61/476,503 filed on 03/24/2017), hereinafter “Sun”.
Regarding claim 10, Sun discloses a LTE base station for a mobile telecommunications system (Figs. 1, 2, 6, 7, 8, legacy RAT, such as LTE) comprising circuitry configured to communicate with at least one user equipment and at least one new radio (Figs. 1, 6, 7, paragraphs [0068], [0148]-[0151]; same scheduling entity (e.g., gNB) may support both NR and LTE radio access technologies or two different scheduling entities (e.g., a gNB and eNB) may serve the same cell, each supporting a different RAT (e.g., NR and LTE); the scheduling entities (e.g., gNB and eNB) may be communicatively coupled via a backhaul interface) , wherein the circuitry (Figs. 6, 7) is further configured to: 
receive a time division duplexing configuration of the new radio cell (paragraphs [0068], [0148]-[0151]; subframe structure information including the configuration of the current subframe to a set of one or more scheduled entities) from the new radio base station (Figs. 1, 2, 6, 7, 8,  scheduling entity for a first radio access technology (RAT), such as the New Radio (NR) RAT).

Regarding claim 18, Sun discloses the time division duplexing configuration is for configuring an uplink or a downlink time division duplexing transmission (paragraph [0102]; slot structure configuration using an FDD or TDD carrier).

Regarding claim 19, Sun discloses the time division duplexing configuration includes subframe scheduling information for a predefined time window (Fig. 8, paragraph [0120]; effective duration (and thus, the effective slot length)).
Claim Rejections - 35 USC § 103
15.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


16.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
17.	Claims 1, 4, 6, 7, 8, 9, 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US 2018/0279303 A1; provisional application no. 61/476,503 filed on 03/24/2017), hereinafter “Sun” in view of Sundararajan et al. (US 2017/0295589 A1), hereinafter “Sundararajan”.
	Regarding claim 1, Sun discloses a new radio base station for a mobile telecommunications system (Figs. 1, 14, scheduling entity for a first radio access technology (RAT), such as the New Radio (NR) RAT) comprising circuitry configured to communicate with at least one user equipment and at least one LTE base station (Figs. 1, 14, the second RAT may be a legacy RAT, such as LTE) and to establish a new radio cell (Figs. 1, 6, 7, 14, paragraphs [0068], [0148]-[0151]; same scheduling entity (e.g., gNB) may support both NR and LTE radio access technologies or two different scheduling entities (e.g., a gNB and eNB) may serve the same cell, each supporting a different RAT (e.g., NR and LTE); the scheduling entities (e.g., gNB and eNB) may be communicatively coupled via a backhaul interface), wherein the circuitry is further configured to: 
(Fig. 14, 1406-1408, paragraphs [0068], [0148]-[0151]; subframe structure information including the configuration of the current subframe) of the new radio cell to the LTE base station for identifying, based on the received time division duplexing configuration, a coexistence and intermodulation influence on an LTE receiver of the at least one user equipment (Fig. 14, 1406-1408, paragraphs [0068], [0148]-[0151]; scheduling entity may transmit subframe structure information including the configuration of the current subframe to a set of one or more scheduled entities).  
While disclosing the whole subject matter recited in claim 1 as discussed above, Sun implies “identifying, based on the received time division duplexing configuration”. Sundararajan teaches such a limitation more explicitly (i.e. detail functionality of the limitation).
Sundararajan from the same or similar field of endeavor discloses identifying, based on the received time division duplexing configuration (Figs. 7-9, 20, paragraphs [0101], [0146], [0148]; at block 2006, the scheduling entity may configure the configurable subframe structure to produce a next generation subframe based on the legacy subframe configuration; in some examples, the scheduling entity may configure the next generation subframe to align uplink and/or downlink portions of the legacy and next generation subframes), a coexistence (Figs. 7-9, 20, paragraphs [0101], [0146], [0148]; one or more neighboring legacy scheduling entities (i.e., eNBs) over the X2 interface to receive legacy subframe configuration information) and intermodulation influence on an LTE receiver of the at least one user equipment (Figs. 7-9, 20, paragraphs [0101], [0146], [0148]; minimize mixed interference between uplink and downlink transmissions in the legacy and next generation networks).
(Sundararajan, paragraph [0006]).

Regarding claim 4, Sun in view of Sundararajan disclose the system according to claim 1.
Sundararajan further discloses the time division duplexing configuration indicates a time division duplexing subframe pattern (Fig. 20, paragraphs [0110], [0148]; subframe structure information indicating the scheduled time/frequency resources).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the time division duplexing configuration indicates a time division duplexing subframe pattern” as taught by Sundararajan, in the system of Sun, so that it would provide the disclosure relates to mechanisms for minimizing interference between adjacent legacy and next generation (5G) wireless networks utilizing a configurable subframe structure within next generation (5G) wireless networks (Sundararajan, paragraph [0006]).

Regarding claim 6, Sun discloses the time division duplexing configuration is for configuring an uplink or a downlink time division duplexing transmission (paragraph [0102]; slot structure configuration using an FDD or TDD carrier).

Regarding claim 7, Sun in view of Sundararajan disclose the system according to claim 1.
Sundararajan further discloses the circuitry is further configured to receive at least one power control related parameter from the LTE base station for setting power control of the at least one user equipment (Fig. 18, paragraphs [0140], [0146], [0160]; corresponding legacy portions may be configured to use a lower power to mitigate the impact of mixed interference).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “receiving at least one power control related parameter from the LTE base station for setting power control of the at least one user equipment” as taught by Sundararajan, in the system of Sun, so that it would provide the disclosure relates to mechanisms for minimizing interference between adjacent legacy and next generation (5G) wireless networks utilizing a configurable subframe structure within next generation (5G) wireless networks (Sundararajan, paragraph [0006]).

Regarding claim 8, Sun discloses the time division duplexing configuration includes subframe scheduling information for a predefined time window (Fig. 8, paragraph [0120]; effective duration (and thus, the effective slot length)).
Regarding claim 9, Sun discloses the size of the time window depends on at least one of: interface delay between the new radio base station and the at least one LTE base station and scheduling flexibility of future subframes (paragraphs [0103], [0173]; respective propagation delay experienced by each scheduled entity).

Regarding claim 11, Sun discloses the the circuitry according to claim 10.
While disclosing the whole subject matter recited in claim 10 as discussed above, Sun implies “the circuitry is further configured to identify, based on the received time division duplexing configuration, a coexistence and intermodulation influence on an LTE receiver of the at least one user equipment”. Sundararajan teaches such a limitation more explicitly (i.e. detail functionality of the limitation).
Sundararajan from the same or similar field of endeavor discloses the circuitry is further configured to identify, based on the received time division duplexing configuration, a coexistence and intermodulation influence on an LTE receiver of the at least one user equipment (Figs. 7-9, 20, paragraphs [0101], [0146], [0148]; mixed interference between uplink and downlink transmissions in the legacy and next generation networks).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the circuitry is further configured to identify, based on the received time division duplexing configuration, a coexistence and intermodulation influence on an LTE receiver of the at least one user equipment” as taught by Sundararajan, in the system of Sun, so that it would provide the disclosure relates to mechanisms for minimizing interference between adjacent legacy (Sundararajan, paragraph [0006]).

Regarding claim 16, Sun discloses the the circuitry according to claim 10.
Sun does not explicitly disclose “the time division duplexing configuration indicates a time division duplexing subframe pattern”.
However, Sundararajan further discloses the time division duplexing configuration indicates a time division duplexing subframe pattern (Fig. 20, paragraphs [0110], [0148]; subframe structure information indicating the scheduled time/frequency resources).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the time division duplexing configuration indicates a time division duplexing subframe pattern” as taught by Sundararajan, in the system of Sun, so that it would provide the disclosure relates to mechanisms for minimizing interference between adjacent legacy and next generation (5G) wireless networks utilizing a configurable subframe structure within next generation (5G) wireless networks (Sundararajan, paragraph [0006]).

18.	Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US 2018/0279303 A1; provisional application no. 61/476,503 filed on 03/24/2017), hereinafter “Sun” in view of Sundararajan et al. (US 2017/0295589 A1), hereinafter “Sundararajan” in view of HONG et al. (US 2018/0007583 A1), hereinafter “Hong”.
Regarding claim 2, Sun in view of Sundararajan disclose the system according to claim 1.

However, Hong from the same or similar field of endeavor discloses the time division duplexing configuration is transmitted during setting up of an interface between the new radio base station and the LTE base station (Fig. 2, paragraphs [0023], [0032]; newly defined Xn interface; system configuration information refers to information required for RRC connection establishment, and at least includes synchronization information and system bandwidth information; the system configuration information may also include other information).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the time division duplexing configuration is transmitted during setting up of an interface between the new radio base station and the LTE base station” as taught by Hong, in the combined system of Sun and Sundararajan, so that it would provide an radio resource control connection establishing method carrying designated signaling system configuration information (Hong, paragraph [0005]).

Regarding claim 3, Sun discloses the interface is a X2 or Xn- interface (paragraphs [0078], [0151]; via a backhaul interface).

19.	Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US 2018/0279303 A1; provisional application no. 61/476,503 filed on 03/24/2017), .
Regarding claim 5, Sun in view of Sundararajan disclose the system according to claim 4.
Neither Sun nor Sundararajan explicitly discloses “the circuitry is configured to transmit the time division duplexing configuration of the new radio cell in response to a change of a subframe of the subframe pattern”.
 However, Sirotkin from the same or similar field of endeavor discloses the circuitry is configured to transmit the time division duplexing configuration of the new radio cell in response to a change of a subframe of the subframe pattern (Fig. 1, paragraphs [0062], [0063]; Dynamic Subframe Assignment IE may be included as part of a Served Cell Information IE of the Configuration Update X2AP message).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “transmitting the time division duplexing configuration of the new radio cell in response to a change of a subframe of the subframe pattern” as taught by Sirotkin, in the combined system of Sun and Sundararajan, so that it would provide adaption of the amount of time resource assigned to the downlink and uplink using different time division duplexing frame configurations (Sirotkin, paragraph [0002]).

Regarding claim 17, Sun in view of Sundararajan disclose the circuitry according to claim 16.

 However, Sirotkin from the same or similar field of endeavor discloses the circuitry is configured to transmit the time division duplexing configuration of the new radio cell in response to a change of a subframe of the subframe pattern (Fig. 1, paragraphs [0062], [0063]; Dynamic Subframe Assignment IE may be included as part of a Served Cell Information IE of the Configuration Update X2AP message).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “transmitting the time division duplexing configuration of the new radio cell in response to a change of a subframe of the subframe pattern” as taught by Sirotkin, in the combined system of Sun and Sundararajan, so that it would provide adaption of the amount of time resource assigned to the downlink and uplink using different time division duplexing frame configurations (Sirotkin, paragraph [0002]).

20.	Claims 12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US 2018/0279303 A1; provisional application no. 61/476,503 filed on 03/24/2017), hereinafter “Sun” in view of HONG et al. (US 2018/0007583 A1), hereinafter “Hong”.
Regarding claim 12, Sun discloses the the circuitry according to claim 10.

However, Hong from the same or similar field of endeavor discloses  the circuitry is further configured to transmit scheduling information to the at least one user equipment, based on the received time division duplexing configuration (Fig. 2, paragraphs [0023], [0032]; system configuration information of 5G NR may be transmitted to the LTE through a newly defined Xn interface and sent to a UE by the RRC layer of the LTE, and no RRC signaling is generated by the 5G NR).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the circuitry is further configured to transmit scheduling information to the at least one user equipment, based on the received time division duplexing configuration” as taught by Hong, in the combined system of Sun and Sundararajan, so that it would provide an radio resource control connection establishing method carrying designated signaling system configuration information (Hong, paragraph [0005]).

Regarding claim 14, Sun discloses the the circuitry according to claim 10.
Sun does not explicitly disclose “the time division duplexing configuration is transmitted during setting up of an interface between the new radio base station and the LTE base station”.
However, Hong from the same or similar field of endeavor discloses the time division duplexing configuration is transmitted during setting up of an interface between (Fig. 2, paragraphs [0023], [0032]; newly defined Xn interface; system configuration information refers to information required for RRC connection establishment, and at least includes synchronization information and system bandwidth information; the system configuration information may also include other information).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the time division duplexing configuration is transmitted during setting up of an interface between the new radio base station and the LTE base station” as taught by Hong, in the system of Sun, so that it would provide an radio resource control connection establishing method carrying designated signaling system configuration information (Hong, paragraph [0005]).

Regarding claim 15, Sun discloses the interface is a X2 or Xn- interface (paragraphs [0078], [0151]; via a backhaul interface).

21.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US 2018/0279303 A1; provisional application no. 61/476,503 filed on 03/24/2017), hereinafter “Sun” in view of Niu et al. (US 2013/0272173 A1), hereinafter “Niu”.
Regarding claim 13, Sun discloses the the circuitry according to claim 10.
Sun does not explicitly disclose “the circuitry is further configured to transmit, based on the received time division duplexing configuration of the new radio cell, at least one power control related parameter to the at least one user equipment or to the new radio base station for setting a power control of the at least one user equipment”.
(Figs. 1-2, 4, paragraphs [0041], [0043]; TDD configuration table and logic flow 400).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “transmitting, based on the received time division duplexing configuration of the new radio cell, at least one power control related parameter to the at least one user equipment or to the new radio base station for setting a power control of the at least one user equipment” as taught by Niu, in the system of Sun, so that it would provide adjustments to uplink transmission power important to limiting interference in wireless network (Niu, paragraph [0013]).

22.	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over ZHANG et al. (US 2015/0327280 A1), hereinafter “Zhang” in view of Sun et al. (US 2018/0279303 A1; provisional application no. 61/476,503 filed on 03/24/2017), hereinafter “Sun”.
	Regarding claim 23, Zhang discloses a user equipment (Fig. 4B, UE 210) for a mobile telecommunications system (Fig. 4B, system 410) comprising circuitry configured to communicate with a new radio base station (Fig. 4B, SeNB 214) and a LTE base station (Fig. 4B, MeNB 212) wherein the circuitry is further configured to: 
perform simultaneous communication (Fig. 4B, dual connectivity according to TDM solutions) with the LTE base station (Fig. 4B, MeNB 212) and the new radio base station (Fig. 4B, SeNB 214), wherein the communication with the new radio base station is based on time division duplexing and a time division duplexing configuration (Fig. 4B, paragraph [0040]; MeNB 212 includes the MeNB's TDM solution and the SeNB's TDM solution in the IDC Response message 430 to the UE 210 for MCG and SCG resolution), wherein the time division duplexing configuration is transmitted from the new radio base station to the LTE base station (Fig. 4B, paragraph [0040]; SeNB 214 passes to the MeNB 212 an SeNB Modification Request Acknowledge message 428 that includes SCG-Configuration parameters including the DRX configuration parameters for the TDM solutions for the SCG).
While disclosing the whole subject matter recited in claim 23 as discussed above, Zhang implies “time division duplexing and a time division duplexing configuration”. Sundararajan teaches such a limitation more explicitly (i.e. detail functionality of the limitation).
Sun from the same or similar field of endeavor discloses time division duplexing and a time division duplexing configuration (paragraphs [0068], [0148]-[0151]; subframe structure information including the configuration of the current subframe to a set of one or more scheduled entities).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “time division duplexing and a time division duplexing configuration” as taught by Sun, in the system of Zhang, so that it would provide enabling techniques for sharing the same carrier in wireless networks that support legacy and 5G radio access technologies (Sun, paragraph [0002]).


Conclusion
23.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Mon-Friday 8:30am-5:00pmEST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SITHU KO/           Primary Examiner, Art Unit 2414